Citation Nr: 1515644	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  14-13 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant, M.D.C.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had verified active duty service from April 1945 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which granted service connection for bilateral hearing loss and assigned an initial noncompensable rating.  The Veteran timely appealed.  

The Veteran also filed a notice of disagreement with respect to a September 2012 RO decision denying service connection for Meniere's disease and cataracts (claimed as a vision problem).  On his April 2014 substantive appeal, the Veteran limited the issue under appellate consideration to an initial compensable rating for bilateral hearing loss, and it is the only issue before the Board.  38 C.F.R. § 20.202.

In February 2015, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

In addition to the paper claims folder, the evidence includes electronic records (efolders) within the Virtual VA and Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran asserts that his bilateral hearing loss has increased in severity.  His most recent VA audiology examination is from March 2013.  Notably, the 

audiogram does not include valid puretone test results necessary to rate the claim.  A March 2014 private audiogram did not include findings required for rating hearing loss.  Another VA audiology examination is needed as instructed below.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The Veteran's claims folder, both paper and electronic records, should be reviewed in conjunction with the examination.  The examiner must perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  To the extent possible, special accommodations (i.e. language translations) needed to overcome language barriers should be provided.  

The examiner should provide an opinion concerning the functional impairment caused by the Veteran's bilateral hearing loss with a supporting rationale for this opinion.

2.  After completing the above development, re-adjudicate the claim.  If the benefit sought remains denied, the Veteran (and if applicable, his representative) should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






